Citation Nr: 1339819	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for scars on the head and face.

2.  Whether new and material evidence has been received to reopen the claim of service connection for headaches, as due to an in-service traumatic brain injury. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine condition. 

4.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine condition. 

5.  Whether new and material evidence has been received to reopen the claim of service connection for abdomen stab wound residuals. 

6.  Whether new and material evidence has been received to reopen the claim of service connection for a dental condition. 

7.  Whether new and material evidence has been received to reopen the claim of service connection for lung cancer. 

8.  Whether new and material evidence has been received to reopen the claim of service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from November 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan. 

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

In May 2013, the Board remanded this matter for further development.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  

When this matter was previously before the Board, the issue of whether new and material evidence to reopen the claim of service connection for PTSD (claimed as PTSD, depression, and anxiety) had been received was also before the Board.  Following the development requested in the May 2013 Board remand, the Appeals Management Center, acting on behalf of the RO, granted service connection for PTSD and assigned a 30 percent disability evaluation.  As this is the full benefit sought on appeal, the Board will no longer address this issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for scars on the head and face; headaches, as due to an in-service traumatic brain injury; a lumbar spine condition; a cervical spine condition; abdomen stab wound residuals; a dental condition; lung cancer; and prostate cancer in June 2008.  While the Veteran filed a notice of disagreement and a statement of the case was issued in September 2009, the Veteran did not perfect his appeal nor was any evidence submitted which would have allowed the claim to remain open; thus, the decision became final. 

2.  Evidence submitted since the June 2008 decision denying service connection for scars on the head and face is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim. 

3.  Evidence received since the June 2008 decision denying service connection for headaches (secondary to head injury) is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

4.  Evidence submitted since the June 2008 decision denying service connection for a lumbar spine condition is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

5.  Evidence submitted since the June 2008 decision denying service connection for a cervical spine condition is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

6.   Evidence submitted since the June 2008 decision denying service connection for residuals of stab wounds to the abdomen is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim. 

7.  Evidence submitted since the June 2008 decision denying service connection for a dental condition is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

8.  Evidence submitted since the June 2008 decision denying service connection for lung cancer is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

9.  Evidence submitted since the June 2008 decision denying service connection for prostate cancer is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating determination denying service connection for scars on the head and face; headaches, as due to an in-service traumatic brain injury; a lumbar spine condition; a cervical spine condition; abdomen stab wound residuals; a dental condition; lung cancer; and prostate cancer, is final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for scars on the head and face has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for headaches has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine condition has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a cervical spine condition has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for abdomen stab wound residuals has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

7.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a dental condition has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

8.  New and material evidence sufficient to reopen the claim of entitlement to service connection for lung cancer has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

9.  New and material evidence sufficient to reopen the claim of entitlement to service connection for prostate cancer has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in November 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, all pertinent post service treatment records have been requested and all available records have been obtained.  The Board notes that the Veteran was again informed that his service treatment records were not available in the November 2010 letter.  Moreover, pursuant to the May 2013 remand, attempts were made to obtain additional treatment records from several VA facilities.  A response was received from the Saginaw and Ann Arbor VA facilities that there were no records of the Veteran at these facilities.  In conjunction with the claim, treatment records were obtained from the Detroit VAMC.  Further, there is no duty to provide an examination prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, he has not stated, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

New and Material Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2013).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b)  and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

In June 2008, the RO denied service connection for scars on the head and face; headaches, as due to an in-service traumatic brain injury; a lumbar spine condition; a cervical spine condition; abdomen stab wound residuals; a dental condition; lung cancer; and prostate cancer.  Evidence of record at the time of the June 2008 rating decision include private treatment records, a may 2008 VA general medical examination report, testimony from an August 2009 RO hearing and statements of the Veteran.

In denying service connection, the RO noted that no service medical records were available for review and that efforts to obtain service medical records from all potential sources were unsuccessful.  The RO indicated that the National Personnel Records Center (NPRC) in response to VA requests reported the records may have been destroyed in a fire at the Records Center in 1973.  NPRC could not confirm the existence of such records only the fact that if they had been stored at the Records Center they would have been stored in an area damaged by the fire.  The RO further indicated that the NPRC reported that there were no records from Surgeon General's Office and that that military line of duty determination could not be reconstructed.  The RO indicated that treatment reports from Park Medical Clinic for treatment and testing received in the 1980s were reviewed and considered.  It noted that there were x rays of the chest and back because of the Veteran's complaints of pain that was so severe that he was unable to work.  There were no fractures and spondylosis of the spine was reported.  The RO further noted that an April 2008 memorandum contained a formal finding that the service treatment records were unavailable.  The RO indicated that a May 2008 VA general examination at Detroit VAMC was reviewed which contained findings of the claimed disorders including adenocarcinoma of the prostate and lung cancer.  The RO also stated that it had reviewed the testimony from an August 2009 RO hearing, which included testimony from the Veteran's wife.  The RO further noted that the Veteran presented a written statement at the time of the hearing.  The RO also indicated that the disorders other than prostate cancer and lung cancer were felt by the Veteran to have resulted from a July 1956 auto accident at Ft. Campbell.  The RO observed that the Veteran reported that he was going down Lookout Mountain when a car cut him off forcing him off the road.  The Veteran stated that he tumbled 300 feet down the hill.  He indicated that afterwards the people who forced him off the road robbed him.  The Veteran reported suffering some cuts and bruises and loss of teeth.  He stated that he did not require hospitalization or see a doctor.  The Veteran also reported having been stabbed in the stomach while guarding a pipeline which required 2 to 3 stitches.  The Veteran further indicated that it was his belief that Agent Orange was used in Korea which caused his lung and prostate cancer.  The RO also observed that the Veteran's wife reported having known him since the mid 1950s and of the Veteran telling stories after returning from Korea that included the car accident and being stabbed.  

The RO again noted that no service medical records were available for review and stated that if these records were located at a later date the decision would be considered.  The RO further indicated that if the Veteran had any evidence in his possession that substantiated the two incidents, the auto accident outside of Fort Campbell Kentucky and/or guarding oil pipeline while stationed in Korea, which the Veteran described in his letter, he was to submit it and the decision would be reconsidered.  In denying service connection, the RO stated that although the findings at VA examinations and in private medical records supported the existence of the claimed disorders there had been no evidence presented for the 30 years following service until the 1980s, when some of the problems were initially noted.  The RO further observed that there was also no information about herbicides being used in Korea in the mid 1950s.

The Veteran was notified of this decision in June 2008 and filed a notice of disagreement which prompted a statement of the case to be issued in September 2009.  However, the Veteran did not perfect his appeal and no evidence or argument was received which would have allowed the claim to remain open.  As such, the decision became final.

Evidence received subsequent to the June 2008 rating determination includes VA treatment records from the Detroit VAMC and statements and testimony from the Veteran with regard to his beliefs as to how the claimed disorders are related to his period of service.  

The statements and testimony from the Veteran as to his belief that his prostate and lung cancer are related to his exposure to Agent Orange in service; that his scars of the face and neck, headaches, cervical spine, lumbar spine, and dental conditions arise out of an in-service motor vehicle accident; and that his stab wounds result from being stabbed while performing guard duty are redundant of his lay contentions, including prior testimony at his September 2009 hearing, which were of record at the time of the prior determination.  Thus, the Board finds that the Veteran's statements made in conjunction with his current claim to reopen are cumulative and duplicative of the contentions he made earlier and that were considered by the RO in its prior rating determination.  

As to the additional treatment records that have been associated with claims folder, they do not provide a nexus to service as they relate to scars on the head and face; headaches, as due to an in-service traumatic brain injury; a lumbar spine condition; a cervical spine condition; abdomen stab wound residuals; a dental condition; lung cancer; or prostate cancer.  The basis for the prior denial was that the claimed disorders were not related to his period of service.  Simply stated, they are not material.  

The newly received evidence does not relate to the unestablished element of a nexus between any current claimed disorder and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim. 

Accordingly the newly received evidence is not new and material as it does not related to an unestablished fact necessary to substantiate the claims and the petitions to reopen must be denied.  







	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received, the appeal to reopen the claim of service connection for scars on the head and face is denied.

New and material evidence not having been received, the appeal to reopen the claim of service connection for headaches, as due to an in-service traumatic brain injury, is denied. 

New and material evidence not having been received, the appeal to reopen the claim of service connection for a lumbar spine condition is denied.  

New and material evidence not having been received, the appeal to reopen the claim of service connection for a cervical spine condition is denied. 

New and material evidence not having been received, the appeal to reopen the claim of service connection for abdomen stab wound residuals is denied. 

New and material evidence not having been received, the appeal to reopen the claim of service connection for a dental condition is denied.  

New and material evidence not having been received, the appeal to reopen the claim of service connection for lung cancer is denied.

New and material evidence not having been received, the appeal to reopen the claim of service connection for prostate cancer is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


